SUBLEASE




THIS SUBLEASE,  dated as of the ________  day of September, 2013, by and between
Be The Change, Inc., a Massachusetts  corporation  ("the  "Sublandlord")  and
Game Plan Holdings LLC a   ______________ limited liability company (the
"Subtenant").




WITNESSETH:




WHEREAS,  the Sublandlord entered into that certain Office Lease Agreement
 dated as of February  13,2012,  with 112 LLC (the "Landlord")  (the "Master
Lease"); and




WHEREAS,  pursuant  to the Master  Lease, Landlord  leased  to the Sub landlord
 certain premises  comprised  of approximately  2,438 rentable  square  feet on
the fifth (5th)  floor  of the building  located at and known as 112 Water
Street, Boston, Massachusetts,  (the "Building"),  as more particularly
described in the Master Lease; and




WHEREAS,  Sub landlord is currently the tenant under the Master Lease; and




WHEREAS,  a copy of the Master Lease is attached hereto as Exhibit B; and




WHEREAS,   Subtenant   desires   to  sublease   from   Sublandlord   all  of
 Sublandlord's premises  consisting  of approximately  2,438 rentable  square
feet being on the fifth (5th)  floor of the  Building   as  outlined  on  the
 floor  plan  attached  hereto  as  Exhibit  A  (the  "Subleased Premises"),
 and Sublandlord  has agreed to sublease the Subleased Premises  to Subtenant
upon the terms and conditions set forth herein; and




WHEREAS, Sublandlord  and Subtenant acknowledge and agree that the execution of
this

Sublease is subject to Landlord's  consent thereto.




NOW, THEREFORE,  in consideration  for Subleased Premises, the above recitals
and the covenants herein contained, the parties hereto agree as follows:




1.          Term.




A.        Subject to the full execution  of this Sublease  by Sublandlord and
Subtenant  and Landlord's   consent  thereto,  Sublandlord  leases to  Subtenant
 and Subtenant  hires  from Sublandlord the Subleased Premises  for a term of
three (3) years and seven and one-half (7 ½)  months (hereafter,  the "Term")
 commencing  on September  15, 2013 (hereafter, the "Commencement   Date"),  and
 expiring  on August  30, 2017  (hereafter,  the  "Expiration Date").




B.        Notwithstanding  the foregoing,  if the term of the Master Lease is
terminated  for any reason  prior to the Expiration  Date, this Sublease  shall
thereupon  be automatically terminated  without  any  liability  of  Sublandlord
 to  Subtenant  by reason  of  such  early termination.   Except  as  otherwise
 expressly  provided  in this  Sublease  with  respect  to those obligations  of
Subtenant and Sublandlord which by their nature or under the circumstances  can
only be,  or under the provisions  of this Sublease may be, performed after the
termination  of this  Sublease,  the Term  and  estate granted hereby  shall end
at








--------------------------------------------------------------------------------




noon on the date of termination  of this Sublease as if such date were the
Expiration Date, and neither  party  shall  have  any  further  obligation  or
liability  to the  other after  such termination.    Notwithstanding   the
 foregoing,  any  liability  of  Subtenant  to  make  any payment under this
Sublease, whether of "Base Rent," "Additional  Rent" (as said terms are
hereinafter  defined) or otherwise, which shall have accrued prior to the
expiration or sooner termination  of this Sublease, shall survive the expiration
or sooner termination  of this Sublease.




C.        Subtenant   waives  the  right  to  recover  any  damages  which  may
 result  from Sublandlord's   failure  to  deliver  possession  of the
 Subleased  Premises  or  any portion thereof on the Commencement  Date.  If
Sublandlord shall be unable to deliver possession of the Subleased  Premises  on
the Commencement  Date, and provided  Subtenant  is not responsible  for such
inability to deliver possession, the Base Rent, as hereinafter defined, reserved
 and  guaranteed  to  be  paid  shall  not  commence  until  the  date  upon
 which Sublandlord  delivers  possession  of  the  Premises  to  Subtenant.
   No  failure  to  deliver possession   on  the  Commencement  Date  shall  in
 any  way  affect  the  validity  of  this Sublease or the obligations of
Subtenant hereunder or give rise to any claim for damages by Subtenant  or claim
for rescission  of this Sublease, nor shall the same in any way be construed to
extend the Term._Notwithstanding  anything to the contrary contained in this
Section  I  (C)  or  elsewhere  in this  Sublease,  Sublandlord  shall  deliver
 the  Subleased Premises to Subtenant  on the Commencement  Date at 8:00 a.m. as
expressly provided in Section VII below.




II.        Provisions Constituting  Sublease.




A.

This   Sublease  is  subject  and  subordinate   to  the  Master   Lease,  any
 and  all subsequent  amendments  or supplemental  agreements thereto  and any
and all matters to which  the  tenancy  of  Sublandlord,  as  Tenant  under  the
 Master  Lease,  is  or may' be subordinate,  and  Subtenant  shall  in no case
 have  any rights  under  this  Sublease  that exceed Sublandlord's rights as
Tenant under the Master Lease.




B.

Except  as may be inconsistent  with the terms of this  Sublease, all of the
terms, covenants  and conditions  of the Master Lease are incorporated  herein
by reference as if fully set forth herein, and such terms, covenants and
conditions shall be applicable to this Sublease  with  the  same  force  and
 effect  as if  Sublandlord  were  Landlord  under  the Master Lease  and
Subtenant  were Tenant thereunder,  and in case  of any default under any of the
terms of the Master Lease or of this Sublease by Subtenant, Sublandlord shall
have all of the rights against Subtenant as would be available to Landlord
against Tenant under the Master Lease.  Subtenant shall neither do nor permit to
be done anything which would  constitute   a default  under  the  Master  Lease
 or  cause  the  Master  Lease  to  be terminated  or forfeited  by reason  of
any right  of termination  or forfeiture  reserved  or vested in Landlord
thereunder.




C.        Subtenant  agrees that  it shall cause  all employees,  agents,
 contractors,  invitees and licensees of Subtenant to abide by all rules and
regulations of the Landlord applicable to the Building and/or the Subleased
Premises.

















--------------------------------------------------------------------------------




D.         Subtenant  acknowledges   that in the event of a termination  of the
Master Lease for any reason,  including  but not limited  to an agreement
 between  Sub landlord  and Landlord terminating   the Master  Lease,  or
re-entry  or dispossession  by Landlord  under the Master Lease,   Landlord
  may,   at  its  option,   take  over  all  of  the  right,  title  and
 interest   of Sublandlord   hereunder   upon  the  terms  and  conditions   of
 this  Sublease,   including   all applicable   terms   and   conditions    of
 the  Master   Lease   as  incorporated    herein,   and Subtenant  agrees that
it shall,  at Landlord's  option,  attorn to Landlord  as though  Landlord were
 Sublandlord  under this  Sublease.   Sub landlord  shall use reasonable
 efforts to obtain a Recognition  Agreement  from Landlord.




E.         Subtenant  shall  observe  and perform  for the benefit  of Landlord
 and Sublandlord each  and  every  term,  covenant,   condition   and  agreement
  of  the  Master  Lease  which Sublandlord  is required  to observe  or perform
 with  respect  to the Subleased  Premises  as Tenant  under  the  Master
 Lease,  except  for  the  covenants  of  Sub landlord  to  pay  "Base Rent"
 (as said term  is defined  in the Master  Lease)   to Landlord  as required
 pursuant  to the Master Lease.   In the event that any provisions  of the
Master Lease could be construed as  granting   Subtenant   more   rights  than
 those  granted  pursuant  to  this  Sublease,   then Subtenant's   rights shall
be limited  to those  set forth in this Sublease.




F.         The  consent   of  Landlord   shall  be  required   in  connection
  with  any  act  which requires    the    consent    of   Landlord    pursuant
   to   the   terms    of   the   Master    Lease, notwithstanding   that  a
particular  provision  herein  may not require  Sublandlord's   consent or
states that only Sublandlord's   consent  is required.




III.        Rent.




A.         Base  Rent.    Subtenant   shall  pay  annual  rent  (hereinafter,
  the  "Base  Rent")  to

Sublandlord  as follows:




Commencing    on  the  Commencement    Date  and  on  the  first  (1st)  day  of
 each calendar  month  thereafter,  through and including the Expiration  Date,
Base Rent shall be

payable  as follows:  

 

 

 

Per Square

Lease Year

Annual Rent

Monthly Rent

Foot Rent

 

 

 

 

Months 1-12

$65,826.00

$5,485.50

$27.00

 

 

 

 

Months 13-24

$65,826.00

$5,485.50

$27.00

 

 

 

 

Months 25-36

$65,826.00

$5,485.50

$27.00

 

 

 

 

Months 37-43'l2

$41,141.25*

$5,485.50

$27.00




* Seven and one-half (7 ½ months)














--------------------------------------------------------------------------------

Base  Rent  payable   for  any  period   of  less  than   one  calendar   month
  shall  be prorated  based on the number  of days during  such partial  month
 included  in the Term out of a thirty-day  calendar  month.




B.         Additional   Rent.   Subtenant  shall pay to Sublandlord  "Additional
  Rent"  (as said term  is hereinafter   defined)  for the  same periods  and
 in the same  manner  as Base Rent. Additional  Rent  shall be defined  for the
purpose  of this  Sublease  as Subtenant's   pro rata share, which  is
calculated  as of the date hereof,  as 11.5% of (i) any increase  in Operating
Expenses,   as  defined  in  the  Master  Lease,  in  any  calendar  year
 during  the  Term  over Operating  Expenses  for the Base  Year,  which  shall
 be Calendar  Year  2013  and (ii) any increase  in Taxes in any fiscal year
(July  1 -  June 30) during the Term  over Taxes for the Base Year, which  shall
be Fiscal Year 2013.   The Additional  Rent for each calendar  year after the
Base Year shall be paid  in monthly  installments  during  such calendar  year
in an amount reasonably estimated by Sublandlord and communicated by written
notice  to Subtenant.  Following  the close of each calendar year, Sublandlord
shall compute the amount  of the  Additional   Rent  due  hereunder based  on
the  actual Operating Expenses payable  to Landlord  by Sublandlord  for that
year, and shall deliver  a statement  thereof to Subtenant.    Subtenant  shall
pay to Sub landlord  any deficiency  shown  by such statement within  thirty
 (30) days  after receipt  of Sublandlord's  statement.   If the installments
paid by   Subtenant   exceed   the   amount   due,  Sublandlord  shall  credit
 the excess against payments  next  due to Sublandlord  from  Subtenant
 hereunder (provided, however,  that if the Sublease  has expired  and no
further payments  are due  Sublandlord, then  Sublandlord shall promptly  remit
 such excess to Subtenant).  Delay in computation  of Additional  Rent shall
 not  be  deemed  a  default  hereunder  or a waiver of  Sublandlord's  right to
collect Additional Rent.




C.         Rent.   Base Rent,  Additional  Rent  and all other  amounts  payable
 by Subtenant  to Sublandlord   under  the  provisions   of  this  Sublease
 (collectively,   "Rent")   shall  be  paid promptly    when   due,   without
   notice   or   demand   therefor,    and   without    deduction, abatement,
  counterclaim   or  setoff  of any  amount  for  any reason  whatsoever.
    All Rent shall    be    paid    to    Sub landlord     in    lawful
    money     of    the    United     States    at
________________________________________________________________________or
  tosuch   other   address   as  Sublandlord   may   from  time   to  time
  designate   by  notice  toSubtenant.    In the event  any Rent  is not
received  by Sublandlord  within  five  (5) days of the due  date,  Sublandlord
 shall be entitled  to a late charge  equal to five percent  (5%) of the amount
 due, which  shall be payable  on demand.




IV.       Subtenant's   Representations.   Warranties   and Covenants.
   Subtenant  represents,  warrants and covenants  as follows:




A.         Subtenant  shall consent  in writing  to any modifications,
  amendments,   changes and extensions  to the Master  Lease  made  after the
 date of this  Sublease  by Sublandlord  and Landlord.




B.         Simultaneously    with   Subtenant's    execution   and  delivery
  of  this   Sublease   toSublandlord,   Subtenant   shall  deposit  $16,456.50
 with  Sublandlord   as a security  deposit














--------------------------------------------------------------------------------




V.        Indemnity  and  Waiver  of  Claims.    Subtenant  shall  indemnify,
 defend,  with  counsel reasonably  acceptable to Sublandlord, and hold
Sublandlord harmless from and against all losses, costs, damages,  expenses and
liabilities including, without limitation,  reasonable attorneys'  fees, which
Sub landlord may incur or payout  by reason of this Sublease or the use and
occupancy by Subtenant of the Subleased Premises,  including, without
limitation:   (a) any accidents, damages or  injuries  to persons  or property
 occurring  in, on or about  the  Subleased  Premises;  (b) any breach  or
default  of the terms of this  Sublease  or the Master Lease by Subtenant, its
officers, employees,  agents,  contractors,  invitees  or licensees,  or any
person  claiming through or under Subtenant;  (c) any work done by Subtenant in
or to the Subleased Premises; (d) any negligent or willfully wrongful acts or
omissions by Subtenant or its officers, employees,  agents, contractors,
invitees or licensees, or any person claiming through or under Subtenant;  (e)
all loss or damage resulting  from  by  anything  occurring  in  the  Subleased
 Premises;   or  (f)  all  loss  or  damage wherever  occurring  resulting  from
 the  negligence  or willful  misconduct   of  Subtenant  or  its agents,
 employees,   contactors   and  invitees.     Subtenant  hereby   waives   any
 claims  against Sublandlord  for  injury  or  damage  to  persons  or property
 arising  out  of  Subtenant's  use  or activities,   or  the  use   or
 activities   of  Subtenant's   officers,   directors,   employees,   agents,
contractors,  invitees  or licensees,  within  the  Subleased  Premises  or
portions  of the Building, except to the extent caused by the gross negligence
 or willful misconduct  of Sublandlord.   This waiver  of  claims  and  all
 indemnities   given  by  Subtenant  in  this  Sublease  shall  survive  the
expiration or earlier termination of this Sublease.




VI.       Use.   Subtenant shall use the Subleased Premises  for first class
office purposes,  and for no other purposes  without the express written consent
of Sublandlord  and Landlord, which may be withheld in the sole and absolute
discretion of either party.




VII.      Condition   of  Subleased  Premises.     Provided  that   Sublandlord
  and  Subtenant  have executed  and delivered  this  Sublease  and Landlord
 has executed  and delivered the Landlord's Consent  hereto  and further
 provided  that no emergency,  accident  or Force Majeure  event has occurred,
 commencing  on the Commencement  Date, Subtenant hereby agrees that the
Subleased Premises  shall  be  subleased  "AS  IS"  and  with  all  faults  and
 without  any representations  or warranties  (express, implied or otherwise),
 and Subtenant shall take possession  of the Subleased Premises  on the
Commencement  Date at 8:00 a.m. and Sublandlord  shall have no obligations to
make any alterations,  improvements,  or repairs to the Subleased Premises.
  Subject to the terms, provisions,  agreements,  covenants  and conditions
 contained  in the Master  Lease  and, further, subject to the prior written
 approval  of Landlord,  Subtenant,  at its sole risk, cost and expense, shall
have  the right to make  improvements  to the  Subleased  Premises  provided
 that any such improvements  are constructed  in a good and workmanlike  manner
and in compliance with any applicable laws, rules, regulations, codes and
ordinances.




VIII.    Notices.   All notices,  consents, approvals, demands  and requests
 (collectively "Notices") which  are required  or desired  to be  given  by
either  party  to  the  other  hereunder  shall be  in writing  and  shall be
sent by  overnight  mail  by a reputable  courier  or by hand  delivery.   All
notices hereunder  shall be effective upon delivery to the receiving party in
accordance herewith. All Notices  to Subtenant  shall be addressed  to Subtenant
 at the Subleased  Premises  or at such other  address  as  Subtenant  may  from
 time  to  time  designate  by  notifying   Sublandlord  in accordance herewith.
 All Notices to Sub landlord shall be addressed to Sublandlord as follows:














--------------------------------------------------------------------------------




Be The Change, Inc.

1050 Connecticut  Ave NW, Suite 1000

Washington,  DC 20036




Attention:




with a required copy at the same time to:




Peter F. Shea, LLC

2300 Crown Colony Drive

Suite 203

Quincy, MA 02169

Attention: Peter F. Shea, Esq.




or at such other addresses as Sublandlord may from time to time designate by
notifying

Subtenant in accordance herewith.




All Notices to Subtenant shall be addressed to Subtenant as follows:  




Game Plan Holdings LLC




Attention: ________________




With a required copy at the same time to:




________________________________




________________________________




________________________________




Or at such other addresses as Subtenant may from time to time designate by
notifying Sublandlord in accordance herewith.




IX.

Assignment and Subletting. Subtenant shall not sublease or assign all or any
part of the Subleased Premises except in accordance with the Master Lease and
unless:




A.

Subtenant obtains the prior written consent of Sublandlord, which may be
withheld in Sublandlor’s sole and absolute discretion, and of Landlord pursuant
to the Master Lease. In no event shall Subtenant have the right to sublet or
transfer less than all of the Subleased Premises;




B.

In the case of an assignment, the assignee shall have assumed in writing,
directly for the benefit of Sublandlord, all of the obligations of Subtenant
hereunder, and Sublandlord shall have been furnished with a copy of the
agreement of assignment and assumption to be utilized in connection therewith,
in form and substance reasonably satisfactory to Sublandlord, at least thirty
(30) days prior to the commencement date thereof, along with a fully-executed
duplicate original of said agreement, which shall contain substantially similar
terms to the agreement previously provided to Sublandlord, at least ten (10)
days prior to the commencement date thereof; and














--------------------------------------------------------------------------------




assumption  to be  utilized  in connection  therewith,  in form  and  substance
 reasonably satisfactory  to  Sublandlord,  at least  thirty  (30) days  prior
 to the  commencement  date thereof,  along  with  a fully-executed  duplicate
 original  of said agreement,  which  shall contain substantially  similar terms
to the agreement previously provided  to Sublandlord, at least ten (10) days
prior to the commencement date thereof; and




C.         In the case of a sublease, Sublandlord  shall have been  furnished
with  a copy of the sublease to be utilized  in connection  therewith  at least
thirty  (30) days prior to the commencement   of  the  term  of  such  sublease,
 along  with  a  fully-executed   duplicate original  of the sublease,  which
 shall contain  substantially  similar terms to the sublease previously provided
to Sublandlord, at least ten (10) days prior to the commencement  of the term
 of such  sublease,  which  sublease  shall  be in form  and substance
 reasonably satisfactory  to  Sub landlord,  and  shall  be  subject  and
 subordinate  to  all  of the terms, covenants  and  conditions  of this
 Sublease  and the Master Lease  and shall prohibit  the right of the subtenant
thereunder  to assign  such sublease or further sublet its subleased premises.




D.        Subtenant shall pay on demand the actual costs and expenses reasonably
 incurred by  Sub landlord   and  Landlord,   including,   without  limitation,
  reasonable   architects,' engineers'  and attorneys'  fees in connection  with
 any such assignment  or sublease  and the  reasonable   costs  of  any  review
  and/or  preparation   of  documents   in  connection therewith.    In
addition,  Subtenant  shall  be  responsible  and  shall  indemnify  and  hold
Sublandlord  harmless   for  any  brokers'   commission  or  other  compensation
  owed  or

claimed to be owed in connection  with any sublease or assignment made by
Subtenant. Any  consideration  received  by  Subtenant  which  is  in  excess
 of  the  Base  Rent  and Additional  Rent payable to Sublandlord hereunder
shall be paid to Sublandlord.




Notwithstanding  the foregoing, the terms of this provision shall apply to each
sublease or assignment by Subtenant, and consent to anyone  sublease or
assignment by Sublandlord shall  not  constitute  consent  to  any future
 subleases  or assignments.    Any  sublease  or assignment  made in violation
 of this provision  shall be null and void at the election  of Sublandlord.  If
this  Sublease  is assigned  or subleased  by  Subtenant  or the  Subleased
Premises  are occupied  by any party  other than  Subtenant,  Sublandlord may,
if an Event of Default,  as hereinafter  defmed,  has  occurred,  collect rent
 from any  such  assignees, subtenants  or occupants,  and pay the net amount
 collected  to the Rent  due hereunder. However,  no such assignment,
 subletting,  occupancy  or collection shall be deemed a (i) waiver   of
 Subtenant's   obligations  pursuant  to  this  provision;   (ii)  the
 acceptance  by Sub landlord of the assignee, subtenant or occupant as a
subtenant or assignee hereunder; or (iii) a release of Subtenant from the
further performance  of any of the terms, covenants and conditions of this
Sublease.




X.        Insurance.   Throughout  the term of this Sublease, Subtenant shall
obtain and maintain, at its expense,  the following  insurance  policies:  (a)
fire  insurance,  including  extended  coverage, vandalism, malicious mischief,
sprinkler leakage and water damage coverage and demolition and debris removal,
insuring the full replacement  cost of all improvements,  alterations or
additions to the Subleased  Premises,  and all other property  owned or used by
Subtenant  and located  in the Subleased  Premises;  (b) commercial  general
 liability  insurance,  contractual  liability  insurance and property  damage
 insurance  with respect  to the Building  and the Subleased  Premises,  with




















--------------------------------------------------------------------------------




reasonable  limits to be set by Sublandlord  and approved by Landlord  from time
to time but in any  event not less  than  $3,000,000.00,  combined  single
 limit  for personal  injury,  sickness  or death  or for  damage  to  or
destruction  of property  for  anyone   occurrence;  and (c) insurance against
 such  other  risks and  in  such  other  amounts  as  Sublandlord  may  from
 time  to time reasonably require, or as may be required by Landlord.  The form
of all such policies hereunder shall be subject to Sublandlord's  and Landlord's
 approval.   All such policies shall be issued by
insurers  acceptable  to  Sublandlord  and  Landlord  and   licensed   to   do
  business   in  the Commonwealth   of  Massachusetts   and  shall  contain  a
 waiver  of  any  rights  of  subrogation thereunder.    In addition,  the
policies  shall name  Sublandlord,  Landlord  and  any other parties designated
 by Sublandlord or Landlord  as additional  insureds, shall require  at least
thirty days prior written notice to Sublandlord and to Landlord  of termination
 or modification,  and shall be primary  and not contributory.    Subtenant
 shall, at least ten days prior  to the  Commencement Date, and within ten days
prior to the expiration of each such policy, deliver to Sublandlord and to
Landlord  certificates evidencing  the foregoing  insurance or renewal thereof,
as the case may be.   All provisions  of this Sublease to the contrary
 notwithstanding,  Subtenant hereby releases Sublandlord from liability for
damage or destruction to the Subleased Premises and contents and improvements
 therein,  to the  extent  that  such  damage  or destruction  is  insurable
 under  "All Risk"  policies  of fire  insurance  with  extended  coverage
 (whether  or not  such coverage  is in effect).




XI.       Alterations.    Subtenant  shall not  make  or  cause,  suffer  or
permit  the  making  of any alteration,  addition,  change, replacement,
 installation  or addition  (collectively  "Alterations")  in or to the
Subleased Premises  unless it obtains the prior written  consent of Sublandlord
in each instance,  provides   Sublandlord  with  copies  of  all  applicable
 plans  and  specifications   and otherwise  complies  with the requirements
 under  the Master  Lease.   Sublandlord  shall have no obligations  whatsoever
  to  make  any  repairs  or  Alterations  to  the  Subleased  Premises,  any
systems  serving  the  Subleased  Premises  or  to  any  equipment,  fixtures
 or  furnishings  in the Subleased Premises, or to restore the Subleased
Premises in the event of a fire or other casualty therein.   Nor  shall
 Sublandlord  be obligated  to perform  any obligations  of Landlord under  the
Master Lease.




XII.      Events of Default.  Each of the following shall be an "Event of
Default":




A.        Subtenant's  failure to pay when due any Rent or payment required to
be made by

Subtenant as described in this Sublease.




B.        Subtenant's  failure to keep or perform anyone  or more of the terms
or conditions, covenants or agreements of this Sublease, or of the Master Lease
which are applicable to the Sublease or the Subleased Premises, which failure
continues for five (5) days or more after written notice from Sublandlord
(unless such failure requires work to be performed, acts to be done or
conditions to be removed, which by their nature cannot reasonably be performed,
 done  or removed,  as the case  may be, within  such five  (5) day period,  in
which case no Event of Default shall be deemed to have occurred so long as
Subtenant shall have commenced curing the same within said five (5) day period
and shall diligently and continuously prosecute the same to completion and shall
further provide  Sublandlord with bi-weekly written reports of the status of
such cure).




C.        The vacation or abandonment  of the Subleased Premises by Subtenant.

















--------------------------------------------------------------------------------




D.        The appointment  of a receiver to take possession  of all or
substantially  all of the assets  of  Subtenant  for  the  benefit  of
 creditors,  or  any  action  taken  or  suffered  by Subtenant under any
section or chapter of the Bankruptcy  Code of the United States, as amended,  or
under  any similar law or statute of the United  States or any state thereof,
unless  in the case of a petition filed against Subtenant, the same is dismissed
 within 60 days.




E.         If an Event  of Default  shall  occur,  in addition  to  all other
 remedies  under  the Master  Lease,  Sub landlord  shall  have  the  right  and
 option,  in  its  sale  and  absolute discretion,  to  elect  to  cure  any
 Event  of  Default  by  Subtenant,  and  to  add  all  costs incurred in
effectuating  such cure, including reasonable  attorneys'  fees, to the Rent due
hereunder.   Such election  shall be made by the act of curing such Event of
Default, and Sublandlord  shall  not  be required  to provide  written  notice
 thereof  to  Subtenant.    If Sub landlord  does not elect to cure an Event of
Default  as set forth herein,  Sublandlord may terminate this Sublease upon
written notice to Subtenant.




XIII.

Reservations   of   Rights   by   Sublandlord.   This   Sublease   shall   not
  convey   all   of Sublandlord's  right, title and interest  in and under the
Master Lease, but shall convey only the Subleased  Premises  as  described
 herein  on the  terms  and  conditions  of  this  Sublease,  and Sublandlord
reserves all other rights in, to and under the Master Lease unto itself.




XIV.    Services  and  Utilities.     Subtenant  acknowledges   that  all
 services  and  utilities  to  be provided to Subtenant hereunder  are to be
provided by the utility provider.   Sublandlord shall not be  liable  for  any
 failure  or  delay  on  the  part  of  Landlord  in  performing  any  or  all
 of  its obligations  under the Master Lease unless  such failure or delay is
caused by the negligence  or willful misconduct  of Sub landlord, and under no
circumstances  shall Subtenant have any right to require  or  obtain  the
 performance  by  Sublandlord  of  any  obligations  of Landlord  under  the
Master Lease or otherwise.   Subtenant's  obligations under this  Sublease shall
not be impaired, nor shall the performance  thereofbe  excused, nor shall
Subtenant be entitled to any abatement of Rent, because of any failure or delay
on the part of Landlord in performing its obligations under the Master Lease.




XV.

Waiver  of Condemnation  Award.   Subtenant hereby waives any right to the
proceeds  of any  award  to  which   Sub landlord  would  be  entitled  pursuant
 to  the  Master  Lease  for  any condemnation or taking (or purchase  in lieu
thereof) of the Subleased Premises.




XVI.    Broker's  Fees.   Subtenant  represents  and warrants that no broker,
 agent or other person has been instrumental  or involved in bringing about this
transaction  except for Brown & Wagner, LLC and Newmark  Grubb Knight Frank
(collectively  called the "Broker").   Subtenant agrees to indemnify and hold
Sublandlord harmless  from and against any claims by any such broker, agent or
other person claiming  a commission  or other form of compensation  by virtue of
having dealt with Subtenant with regard to this transaction,  other than the
Broker.   Sublandlord shall pay the Broker pursuant to a separate agreement.




XVII.  Release of Sublandlord.   The term "Sublandlord"  as used in this
Sublease shall be limited to mean  and include  only the owner  or owners  at
the time in question  of the Tenant's  interest under the Master Lease,  and in
the event of any transfer  or transfers of the Tenant's  interest in

















--------------------------------------------------------------------------------




the  Master  Lease,   Sublandlord  herein  named  (and  in  case  of  any
 subsequent  transfer  or conveyance,   the  then  transferor   of  the
 Tenant's   interest   in  the  Master   Lease)   shall  be automatically  freed
 and relieved  from  and after the date of such transfer  of  all liability with
respect to the performance  of any covenants or obligations on the part of
Sublandlord contained in this Sublease thereafter to be performed.




XVIII.  Surrender of Subleased Premises.   Subtenant shall, upon the termination
 of this Sublease and  in accordance with all of the terms of this Sublease and
the Master Lease, vacate and surrender the Subleased Premises to Sublandlord,
together with all Alterations, in the same condition and repair as  of the date
the  Subleased Premises were delivered to  Subtenant, reasonable wear and tear
excepted and loss by fire or other casualty excepted.   Subtenant acknowledges
that Subtenant shall be solely responsible for any and all restoration
obligations with respect to the Subleased Premises imposed upon Sublandlord as
Tenant under the Master Lease, except to the extent such restoration
obligationsarise as a result of the acts or omissions of Sublandlord.
Subtenant's obligation to observe or perform this covenant shall survive the
expiration or earlier termination of this Sublease.




XIX.   Estoppel Certificates.  At any time and from time to time within ten (l0)
days after a written  request from  Sublandlord, Subtenant shall  execute,
acknowledge and  deliver to Sublandlorda written statement certifying: (a) that
this Subleasehas not been modified and is in full force and effect or, if there
has been a modificationof this Sublease,that this Subleaseis in full force and
effect as modified, and stating such modification; (b) the dates to which the
Base Rent, Additional Rent and other charges hereunder have been paid; (c) that
to the best of Subtenant's knowledge, no defaults exist under this Sublease or,
if any defaults do exist, specifying the nature of each such default; and (d)
such other matters pertaining to the terms of this Subleaseas Sublandlordmay
reasonablyrequest.




XX.    Holdover. Subtenant shall surrender the Subleased Premises to Sublanlord
on the date and in the condition required by this Sublease.  In the event that
Subtenant holds over in violation of the terms of this Sublease, Subtenant shall
be deemed a tenant at sufferance, and shall pay to Sublandlorda daily rental
equal to 200% of the daily Rent due hereunder during the last month of the Term,
payable in accordance with the terms of this Sublease, and Subtenant shall be
liable to Sublandlord for any damages incurred by Sublandlord in connection
therewith, including but not limited to any consequential damages incurred by
Landlord and charged to Sublandlord, reasonable attorneys' fees and the costs
associated with recovering possession of the Subleased Premises. Nothing herein
shall be deemed to create a month-to-month tenancy in the  event that  Subtenant
holds  over without the  express written consent of Sublandlord. Subtenant's
 obligations pursuant  to  this  provision shall  survive the  expiration or
 earlier termination of this Sublease.




XXI.   Relocation.  Sublandlord shall have the right to relocate Subtenant into
substantially similar space in the Building upon thirty (30) days prior written
notice. All terms and conditions hereof shall remain unchanged, except that the
monthly installments of Base Rent shall be recalculated to reflect any increase
or decrease in the rentable square footage of the Subleased Premises.




XXII.  Governing Law.  This Sublease shall be governed by and construed in
accordance  with the laws of the Commonwealth of Massachusetts




.











--------------------------------------------------------------------------------




XXIII.  Severability.    If the  application  of  any provision  of this
 Sublease,  or any paragraph, sentence, clause, phrase or word in any
circumstance is held invalid, the validity of the remainder of this  Sublease
 shall not be affected thereby,  and the remainder  shall be construed  as if
such invalid part were never included in the Sublease.




XXIV. Landlord's    Consent.   This   Sublease   and   each   party's
   obligations   hereunder   are conditioned  and  contingent  upon  the
 granting  of consent  of Landlord  hereto  pursuant  to the Master Lease, which
consent shall be evidenced  by the Landlord's  execution  of the Landlord's
consent   below,  without  the  requirement   of  any  payment  by   Sublandlord
 to  Landlord   in connection  therewith, whether  for expenses  or otherwise.
If  Landlord's  consent is not obtained within  thirty  (30) days  after
 execution  by  Sublandlord  and  Subtenant,  this  Sublease  shall be

voidable at the option of Sublandlord.




XXV.  No Offer by Sublandlord.   The submission of this Sublease by Sublandlord
to Subtenant shall have no binding  force and effect,  shall not constitute  an
option  for the subleasing  of the Subleased Premises,  and shall not confer any
rights or impose any obligation upon either party. The execution  of this
Sublease and its delivery by Subtenant to Sublandlord shall similarly have no
binding force and effect unless and until Sub landlord and Subtenant shall have
each executed this Sublease and a counterpart thereof shall have been delivered
to Subtenant.




XXVI.  Additional  Services  or Materials.    If, during the term of this
Sublease,  Subtenant  shall request  from Landlord  and Landlord  shall agree to
supply, any additional  services  or materials with  respect  to  the  Subleased
 Premises,  Subtenant  shall  be  liable  for  all  bills  rendered  by Landlord
for charges incurred or imposed upon Subtenant for such services and/or
materials.




XXVII.   Security  Deposit.   Concurrently   with  the  execution  and  delivery
  of  this  Sublease, Subtenant shall deposit Sixteen Thousand  Four Hundred
Fifty Six and Fifty/lOOths ($16,456.50) Dollars  (the "Security  Deposit")  with
Sublandlord.   Sublandlord shall hold the same as security for  the  performance
  by  Subtenant  of  all  obligations   on  the  part  of  Subtenant  hereunder.
Sublandlord  shall  have  the  right  from  time  to  time  without  prejudice
 to  any  other  remedy Sublandlord   may  have  on  account  thereof,  to
 apply  such  deposit,  or  any  part  thereof,  to Sublandlord's  damages
 arising from,  or to cure, any Event  of Default.   If Sublandlord  shall so
apply any or all of the Security Deposit,  Subtenant  shall immediately  deposit
with  Sublandlord the amount so applied to be held as security hereunder.
  There then existing no Event of Default of  Subtenant,   Sublandlord   shall
 return  the  Security  Deposit,  or  so  much  thereof  as  shall theretofore
 not been applied in accordance with the terms of this Article XXVII, to
Subtenant on the date which  is the last to occur of (i) the date which is sixty
(60) days after the last day of the Term  of this  Sublease  or (ii) the date
which  is sixty (60) days after the date of delivery  of the entire  Premises
 to  Sublandlord  in accordance  with  the terms  of this  Sublease  or (iii)
the date which is sixty (60) days after the last of Subtenant's  monetary
obligations to Sublandlord under this Sublease have been paid and satisfied in
full.




XXVIII.  Liability of Sublandlord.  The obligations  of the Sublandlord shall be
binding upon the Sublandlord's  interest   in  the   Subleased   Premises   but
 not  upon   any   other  assets   of  the Sublandlord,  and no individual
 partner,  agent,  trustee,  stockholder,  officer, manager,  member, director,
 employee  or beneficiary  of the Sub landlord shall be personally  liable for
performance of the Sublandlord's  obligations hereunder.

















--------------------------------------------------------------------------------




XXIX. Authority to Execute  Sublease.  The parties hereto represent and warrant
that they have the authority  to execute  this Sublease and to bind the
Sublandlord  and Subtenant respectively. Upon  execution  of this  Sublease, the
parties shall produce  and exchange  certificates  verifying their respective
authority to execute this Sublease.




XXX.  Authority  to Execute  Consent.   Landlord  represents  and warrants that
Landlord has the authority to execute its consent to this Sublease and to bind
Landlord with respect to those rights and obligations of Landlord expressly
undertaken or acknowledged by Landlord hereunder.




XXXI.  INTENTIONALLY  DELETED. XXXII. INTENTIONALLY  DELETED.

XXXIII.  Access.    Subject  to  any  security  measures,  emergency,  accident
 or Force  Majeure,

Subtenant  shall  have  access  to  the  Subleased  Premises  24  hours  per
 day,  7  days  per  week (subject to security  and emergency  measures).   The
Building  is open to the public Monday - Friday, excepting holidays,  8:00 am -
6:00 pm.




XXXIV. INTENTIONALLY  DELETED. XXXV. INTENTIONALLY  DELETED.

XXXVI. Electricity.   Subtenant acknowledges  and agrees that there is a
separate electrical meter in the  Subleased  Premises  for the purpose  of
measuring  Subtenant's  use and consumption  of electricity in the Subleased
Premises.  Subtenant shall make direct payment to the utility provider for any
costs and expenses  related  to the use  and consumption  of electricity  in the
Subleased Premises.




XXXVII. INTENTIONALLY  DELETED.




XXXVIII. HVAC System.  Subtenant shall be allowed to use the existing HVAC
system serving the Subleased Premises  and Subtenant, at its sole risk, cost and
expense, shall be responsible  for the maintenance, repair and replacement of
said HVAC system.




XXXIX.          Landlord's  Cleaning Responsibility.   Landlord,  at its sole
cost and expense, shall be responsible  for the  daily cleaning  of the
Subleased  Premises  and the daily removal  of any trash, rubbish or recycled
materials therefrom.










(remainder of page intentionally left blank)

























IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the day and year first above written.
















--------------------------------------------------------------------------------




SUBLANDLORD:

BE THE CHANGE, INC.

 

 

 

 

 

By: /s/

 

 

 

Name:  

 

 

 

Its:

 

 

 

Date: 9/5/13

 

 

SUBTENANT:

GAME PLAN HOLDINGS LLC By:

 

 

 

By: /s/ Andrew Bachman

 

 

 

Name:  Andrew Bachman

 

 

 

Its: CEO

 

 

 

Date: 9/3/2013






















































































--------------------------------------------------------------------------------

LANDLORD'S  CONSENT




Landlord hereby consents to the terms, provisions, agreements,  covenants and
conditions contained  in this  Sublease  and the execution and delivery of this
Sublease by Sublandlord and Subtenant.










LANDLORD:                           112 LLC

a Massachusetts  limited liability company
















By: /s/ Matthew Piccione

Name: Matthew Piccione, Manager










Exhibit A Exhibit B

Subleased Premises

Master Lease












































































































